Title: To James Madison from Elias Vander Horst, 10 July 1803 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


10 July 1803, Bristol. Since his last letter of 10 Mar. has received JM’s circular of 9 Apr., enclosing the laws of the U.S. passed in 1802. Was charged £2 16s. 10d., as the volume was sent by post from Liverpool; if it had been sent by coach, it would have cost £2 6s. Mentions this circumstance so that “the like may be guarded against in future.” Observed by a 3 Mar. resolution of the House of Representatives that JM was to report early in the next session a “view of the light Money payable by Vessels of the United States, in entering the different Ports of the Nations of Europe & of the same by Ships or Vessels of such Nations entering their own Ports; &c. &c.” Is “already engaged in obtaining” this information, but “from the great extents of Sea-Coast within my jurisdiction it must require some time to accomplish it.” Has accordingly employed five agents to act for him: Samuel Banfill, Exeter; Stephen Willcock, Bideford; William Grove, Swansea; William Morris, Carmarthen; and Timothy Folger, Milford.
Calls JM’s attention to the fact that “no adequate Provision” has been made for the “support of the Station” in which he has “had the Honor to be placed.” Complains that public appointments “inferior in Rank and Producing infinitely less expence & trouble to the holder, and Probably of not more importance to the State, have suitable Salaries annexed to them” and that while the duties of his office have increased, the profits from it have diminished. Has been in office for more than six years and lost on average more than £100 each year, not counting “the value of my own time.” “I know it is imagined by some, that we received Commercial advantages from our situation … in reply I must beg leave with truth to say, that if any such exist they have not yet reached me nor do I expect they ever will.” Other nations place their consuls on a “very different footing.” Expects the harvest to be “very abundant” if the “remarkably fine” weather continues. Encloses accounts of imports and exports by American vessels in his district for “the half year ending the 30th. Ulto.,” as well as some recent newspapers, the London price current, and a letter from Gore.
 

   
   RC, two copies (DNA: RG 59, CD, Bristol, vol. 2). First RC 3 pp.; docketed by Wagner as received 5 Sept. Second RC marked copy. Enclosures not found, but see n. 4.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:409.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   See Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 644.



   
   This was probably a copy of Christopher Gore’s 4 June 1803 letter to JM.



   
   A full transcription of this document has been added to the digital edition.

